            Case 5:19-cv-01072-D Document 8 Filed 12/18/19 Page 1 of 6




            IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF OKLAHOMA

    CANTRELL WATTS,
                Plaintiff,
    v.
    OKLAHOMA DEPARTMENT                       Case No. CIV-19-1072-D
    OF MENTAL HEALTH AND
    SUBSTANCE ABUSE
    SERVICES,
               Defendant.

                 PLAINTIFF’S AMENDED COMPLAINT

         COMES       NOW        THE       PLAINTIFF          and      pursuant      to

Fed.R.Civ.P. 15(a)(1)(B), amends his petition1 to plead as follows:

    1.   Plaintiff is Cantrell Watts, an adult resident of the State of Oklahoma.

    2.   Defendant is Oklahoma Department of Mental Health and Substance

         Abuse Services, which is an agency of the State of Oklahoma.

                               CLAIMS AND VENUE

    3.   Plaintiff’s causes of action are for discrimination on the basis of a

         disability, including a failure to accommodate and wrongful termination,

         which are violations of the Rehabilitation Act and the Oklahoma Anti-

         Discrimination Act.




1Plaintiff’s case was originally filed in Oklahoma County via a petition. As the action
has been removed, Plaintiff now amends to a Complaint pursuant to Fed.R.Civ.P. 7.

                                          1
         Case 5:19-cv-01072-D Document 8 Filed 12/18/19 Page 2 of 6




 4.   All of the acts described herein occurred in the State of Oklahoma, and

      Defendant can be served in Oklahoma County. Oklahoma County is

      within the Western District of Oklahoma. Wherefore, venue is proper in

      this Court.

                          STATEMENT OF FACTS

 5.   Defendant is a covered employer under the Rehabilitation Act as it

      accepts Rehabilitation Act funds.

 6.   Defendant is a covered employer under the OADA.

 7.   Plaintiff was an employee of Defendant from approximately March 1,

      2018, until his termination on or about August 2, 2019. At the time of

      Plaintiff’s termination, Plaintiff was a Patient Care Assistant.

 8.   Plaintiff suffers from elevated or high blood pressure, which occasionally

      causes him to perspire.

 9.   While employed with Defendant, Plaintiff was perspiring, and Plaintiff’s

      supervisor required Plaintiff to undergo a blood pressure test. Plaintiff’s

      blood pressure was elevated. As a result, Defendant removed Plaintiff

      from his duties and required Plaintiff to visit a hospital.

10.   The physicians at the hospital released Plaintiff to return to work with

      no restrictions. Defendant, however, required Plaintiff to undergo a

      blood pressure test. Plaintiff’s blood pressure was elevated. Defendant

      refused to allow Plaintiff to return to work.


                                        2
         Case 5:19-cv-01072-D Document 8 Filed 12/18/19 Page 3 of 6




11.   Plaintiff received subsequent physician care with physician releases

      authorizing Plaintiff to return to work without restriction. Defendant,

      however, refused to allow Plaintiff to return to work on each occasion

      citing Plaintiff’s elevated blood pressure.

12.   Defendant informed Plaintiff that he was a “liability” to the agency

      because of his elevated blood pressure.

13.   Plaintiff sought to return to work on a regular basis from the date of

      Defendant forcing him to leave (in the Fall of 2018) and Plaintiff’s

      termination (August 2, 2019).

14.   Defendant terminated Plaintiff on August 2, 2019, because Defendant

      regarded Plaintiff as disabled because of his perspiration resulting from

      elevated blood pressure.

15.   During all relevant periods of time above, Plaintiff regularly sought

      accommodation from Defendant including, but not limited to, requesting

      Defendant accommodate Plaintiff by allowing him to work in another

      position that Defendant believes Plaintiff could work. Defendant refused

      to consider Plaintiff for other positions.

16.   Plaintiff, with or without accommodation, was capable of performing the

      essential functions of his positions along with the essential functions of

      multiple open positions. Defendant failed to engage in any type of

      interactive process to accommodate Plaintiff.


                                        3
         Case 5:19-cv-01072-D Document 8 Filed 12/18/19 Page 4 of 6




17.   As a direct result of the Defendant’s conduct the Plaintiff has suffered

      wage loss (including back, present, and front pay) and emotional

      distress/dignitary harm damages.

18.   Plaintiff has exhausted his administrative remedies by timely filing a

      charge of discrimination on or around September 18, 2019. The EEOC

      issued Plaintiff’s right to sue letter on September 18, 2019, and Plaintiff

      received such letter thereafter. This lawsuit was timely filed within

      ninety days of Plaintiff’s receipt of the first right to sue letter.

19.   Plaintiff amended his Charge of Discrimination to include the time

      period through the end of his employment and requested reopening of

      his charge of discrimination on or around October 24, 2019. In response,

      the EEOC rescinded the September 18 dismissal and amended the

      charge. A new right to sue letter was issued on November 19, 2019, and

      such letter was received thereafter. This lawsuit was timely filed within

      ninety days of Plaintiff’s receipt of this right to sue letter.

20.   Discrimination based on disability and retaliation for requesting

      reasonable accommodations and/or complaining of discrimination are

      prohibited by the Rehabilitation Act, 29 U.S.C. § § 791, et seq.

21.   Under the statutes mentioned, Plaintiff is entitled to compensation for

      all lost wages and benefits arising from the termination.




                                         4
         Case 5:19-cv-01072-D Document 8 Filed 12/18/19 Page 5 of 6




22.   Under the OADA, Plaintiff is entitled to liquidated damages matching

      his actual losses due to Defendant’s wrongful conduct.

23.   Under the Rehabilitation Act, Plaintiff is also entitled to recover

      damages for the dignitary harms suffered as a result of such termination.

                                  PRAYER

The actual damages under Plaintiff’s claims exceeds Ten Thousand Dollars

($10,000.00).

      WHEREFORE, Plaintiff prays that this Court enter judgment in favor

of the Plaintiff and against the Defendant and assess an award of actual,

compensatory, and punitive damages together with pre- and post-judgment

interest, costs, attorneys’ fees, and such other relief as this Court may deem

equitable and appropriate.

RESPECTFULLY SUBMITTED THIS 18th DAY OF DECEMBER 2019.


                                 s/ D. Colby Addison
                                 D. Colby Addison, OBA #32718
                                 Leah M. Roper, OBA #32107
                                 LAIRD HAMMONS LAIRD, PLLC
                                 1332 SW 89th Street
                                 Oklahoma City, OK 73159
                                 Telephone: 405.703.4567
                                 Facsimile: 405.703.4067
                                 E-mail: colby@lhllaw.com
                                 E-mail: leah@lhllaw.com
                                 ATTORNEYS FOR PLAINTIFF




                                      5
         Case 5:19-cv-01072-D Document 8 Filed 12/18/19 Page 6 of 6




                      CERTIFICATE OF SERVICE

      This is to certify that on December 18, 2019 a true and correct copy of
the foregoing instrument was electronically transmitted to the Clerk of Court
using the ECF System for filing and transmittal of Notice of Electronic Filing
to the following ECF registrants:

Erin M. Moore, OBA No. 20787
Lauren Ray, OBA No. 22694
Assistant Attorney Generals
Oklahoma Attorney General’s Office
Litigation Section
313 N.E. 21st Street
Oklahoma City, Oklahoma 73105
Tele: (405) 521-3921 Fax: (405) 521-6246
Email: erin.moore@oag.ok.gov
Email: lauren.ray@oag.ok.gov
ATTORNEYS FOR DEFENDANT
                                           s/D. Colby Addison




                                      6
